Citation Nr: 1717677	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  10-48 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to October 30, 2012 and in excess of 50 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and W.J.S.


ATTORNEY FOR THE BOARD

S. Dow, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2013, the Veteran and W.J.S. provided testimony at a hearing before a Veterans Law Judge.  A transcript of the hearing is of record.

In a February 2014 decision, the Board denied the claim for an initial rating in excess of 30 percent for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 Order, the Court granted a Joint Motion for Partial Remand (JMPR) of the parties, which requested that the Board's denial of the Veteran's claim for a higher rating for PTSD be vacated and remanded.  In December 2014, the Board remanded the issue for further development. 

During the pendency of this appeal, in a February 2015 rating decision, the RO awarded a 50 percent evaluation for PTSD effective October 31, 2012.  Because this rating awarded to the Veteran is not the maximum rating available for this disability, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2015, the Veteran was informed that the Veterans Law Judge who provided his hearing would not be able to participate in his decision, and provided him with an opportunity to have a new hearing with a different Veterans Law Judge.  He was provided 30 days to request a new hearing.  The Veteran responded, indicating that he would like a hearing, more then 30 days after the letter was sent.  The Board sent a clarification letter in February 2017, again asking the Veteran if he would like a hearing.  More than 30 days have elapsed since that letter was sent and no response has been received.  Therefore, the Board may proceed without a hearing on the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an evaluation in excess of 50 percent for his PTSD.  The Board finds that a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran had a VA examination for PTSD in February 2015.  The Veteran stated that he was seeing Dr. C for individual therapy.  The Veteran submitted a medical report in January 2015 where Dr. C indicated that the Veteran came to the facility for evaluation and treatment.  The evaluation indicates that the Veteran had been seen from April 2014 through January 2015.  The Board notes that VA has a duty to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include private medical records.  See 38 U.S.C.A. § 5103A (b)(1); 38 C.F.R. § 3.159 (c)(1).  If VA becomes aware of private treatment records, it will specifically notify the claimant of the records and provide a release to obtain the records.  See 38 C.F.R. § 3.159 (e)(2).  Therefore, efforts should be made on remand to obtain a complete copy of the Veteran's outstanding private treatment records. 

Further, the Board notes that additional evidence has been associated with the file since the most recent SSOC of February 2015.  Evidence newly associated with the file includes VA outpatient treatment records and an April 2015 VA examination.  The record does not contain a waiver of initial review by the RO.  As such, an SSOC should be issued which considers all of the evidence submitted since February 2015.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claim folder any updated VA treatment records from August 2016 to the present.  

2.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, including Dr. C., who have treated him for his PTSD which are not already of record.  All identified records should be obtained.  

If any requested records are unavailable, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the Veteran's claims file.

3.  Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a SSOC and return the case to the Board.  The SSOC must include consideration of the relevant evidence associated with the claim file since the February 2015 SSOC, including the April 2015 VA PTSD exam, VA outpatient treatment records and private treatment records from Dr. C.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




